432 So. 2d 649 (1983)
Ronald M. HOLLOWAY, Appellant,
v.
STATE of Florida, Appellee.
No. AR-161.
District Court of Appeal of Florida, First District.
June 1, 1983.
Ronald M. Holloway, pro se.
No appearance for appellee.
MILLS, Judge.
Following the trial court's summary denial of his motion for postconviction relief, Rule 3.850, Florida Rules of Criminal Procedure, Holloway instituted this appeal, asserting several grounds for reversal. We affirm.
Holloway, an inmate at Union Correctional Institution, was charged by information with aggravated battery. This information was later dismissed, allegedly due to a lack of probable cause. A new information subsequently was filed by the State on the same charge. Holloway then entered a plea of nolo contendere to the charge without reserving his right to appeal.
The first argument raised by Holloway is that the filing of this second information was barred under the principle of double jeopardy. This argument is without merit because jeopardy had not yet attached.
Holloway also alleges that he was not given a hearing pursuant to Rule 3.131(b)(1), Florida Rules of Criminal Procedure, *650 following the filing of the second information. This does not merit reversal. He waived any right to a preliminary hearing when he pled nolo contendere.
Finally, Holloway alleges that he was denied effective assistance of counsel. These allegations are refuted by the record, which shows that Holloway signed a statement when he entered his plea that he was satisfied with the advice and help of his lawyer.
AFFIRMED.
BOOTH and SHIVERS, JJ., concur.